SUPPLEMENTAL OPINION
STEVENS, Judge.
This Court filed its opinion in the above-entitled matter on 11 February 1975. 23 Ariz.App. 176, 531 P.2d 552. A timely motion for rehearing and response thereto have been filed. The motion correctly advises the Court that the cases of Mahan v. Industrial Commission of Arizona, 14 Ariz.App. 535, 484 P.2d 1064 (1971), and Washburn v. Industrial Commission of Arizona, 14 Ariz.App. 479, 484 P.2d 248 (1971), (23 Ariz.App. at 177, 531 P.2d at 553) do not support the principle of law for which they are cited. We acknowledge this error on our part. This does not affect the result.
The motion for rehearing is herewith denied.
NELSON, P. J., and WREN, J., concurring.